Citation Nr: 0500585	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for nephropathy due to 
service-connected Type II diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for Type II diabetes mellitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the right hand.

4.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the left hand.

5.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the right lower leg.

6.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy of the left lower leg.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2001 and July 2002 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  In part, the veteran is appealing the initial ratings 
assigned for his disabilities, following the grants of 
service connection.  For this reason, the Board must consider 
the claims in the context of staged ratings, that is, 
separate ratings for separate periods of time during the 
appeal period based on facts found.  Fenderson v. West, 12 
Vet.App. 119 (1999). 

The issues of ratings for Type II diabetes mellitus and the 
neuropathies of the upper and lower extremities are remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDING OF FACT

Nephropathy is not currently shown.




CONCLUSION OF LAW

Nephropathy was not incurred or aggravated during service, 
and is not proximately due to or the result of service-
connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a 
claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and to ask for any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice after the initial 
adjudication of the claim of service connection.  The Board 
finds, however, that the out-of-sequence VCAA notice is not 
prejudicial to the veteran for the reasons specified below.  
In a September 2002 letter, the RO notified the veteran of 
the type of information and evidence needed to substantiate 
the claim, namely, evidence of a current nephropathy and 
medical evidence of a relationship between the nephropathy 
and service-connected diabetes mellitus.  The veteran was 
informed that VA would obtain VA records and that VA would 
assist him in obtaining any other records he identified.  The 
veteran was given 30 days to respond.  In the January 2003 
statement of the case, he was informed to submit any evidence 
in his possession that pertained to the claim.

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 

Also as to content, that is, the 30 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Legal Criteria 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310.  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
Allen v. Brown, 7 Vet. App. 439, 448.  

Factual Background

The service medical records contain no complaint, finding, or 
history of nephropathy due to diabetes mellitus. 

After service, records of T.M.A., M.D., disclose that, in 
November 1995, the assessment was diabetes mellitus with 
complications, including retinopathy, neuropathy, and likely 
nephropathy.  The veteran was on a medication to prevent 
proteinuria, which may be a clinical manifestation of 
nephropathy.  On follow-up in January 1996, the veteran was 
continued on a medication to prevent the potential 
development of renal disease.  Records, dated in March, 
September and October 1996, contain a history of nephropathy.  
It was noted that the veteran was on a medication to prevent 
nephropathy or proteinuria. 

On VA examination in June 1997, the complications of diabetes 
mellitus did not include nephropathy. 

Both VA and private medical records, including entries of a 
VA endocrinology service, covering the period from 1997 to 
2002, show that the veteran was followed diabetes and its 
complications, but there was no documentation of nephropathy. 

On VA examination in May 2002, a comprehensive metabolic 
diagnostic panel and a urinalysis were both unremarkable.  
Nephropathy was not diagnosed.  
Analysis 

It is not argued or shown that the claimed nephropathy was 
present in service.  

Although a private physician expressed the opinion in 1996 
that it was likely that the veteran had nephropathy, the 
physician's records show that the veteran was on a medication 
to prevent the development of nephropathy.  And the medical 
evidence since 1996, covering the period from 1997 to 2002, 
both VA and private, including ongoing care for diabetes, 
does not establish that the veteran currently suffers from 
nephropathy as evidenced, in part, by urinalysis on VA 
examination in 2002.   

In the absence of medical evidence of current nephropathy, 
there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.).  
Consequently, absent medical evidence of current disability, 
service connection cannot be granted.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.).  And since there is no evidence of 
nephropathy, the Board does not reach the issue of whether 
nephropathy is due to service-connected diabetes. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection for nephropathy and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

ORDER

Service connection for nephropathy, including as due to 
service-connected Type II diabetes mellitus, is denied.  

REMAND

As for the ratings for diabetes and its complications, 
namely, neuropathy of the upper and lower extremities, the 
veteran has had one examination by VA to evaluate his 
disabilities.  As the potential for a staged rating is 
present and as the last VA examination did not cover all the 
applicable rating criteria, further evidentiary development 
is needed.  Accordingly, this case is REMANDED for the 
following action. 

1.  To ensure compliance with the VCAA, 
notify the veteran:

a.  To substantiate the claims for 
increase he should submit evidence 
that the disabilities have increased 
in severity. 

b.  Except for the records 
identified in Item 2 below, if he 
has evidence to substantiate the 
claims, not already of record that 
is in the custody of VA he should 
identify the facility so that the RO 
can obtain the records.  

c.  If he has evidence to 
substantiate the claims, not already 
of record, namely, records of 
private health-care providers, he 
should submit the records himself or 
with his authorization VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims. 

2.  Obtain the records from the Boston, 
Brockton/West Roxbury, and Worcester 
VAMCs since May 20022. 

3.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to diabetes 
mellitus with neuropathy of the right and 
left hands and the right and left lower 
legs.  The veteran's file must be made 
available for review by the examiner.  
The examiner is asked to comment on the 
following:  

a).  Whether the veteran requires 
insulin, a restricted diet, and 
regulation of his activities; 

b)  Whether the veteran has episodes 
of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations a year or twice 
monthly visits to a diabetic care 
provider; and, 

c).  Whether the veteran has more 
than mild incomplete paralysis of 
the peripheral nerves of the upper 
extremities involving the hands and 
the peripheral nerves of the lower 
extremities involving the lower 
legs. 

4.  After the above development, 
adjudicate the claims for increase. If 
any claim is denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


